DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite an “…annular expandable balloon…”, and claim 18 has been amended to recite “…the expandable balloon being ring-shaped….” The disclosure as currently filed fails to set forth language for either embodiment which could be reasonable construed to provide adequate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US 2002/0165574) in view of Hedge et al. (US 6,231,543).
Regarding claims 1, 4, 6, and 18, Ressemann et al. (henceforth Ressemann) discloses guide extension catheter (100), comprising: a proximal shaft (110) having a first outer diameter; a collar (intermediate shaft 120 may be considered a collar as it surrounds the proximal shaft as seen in Figure 1A), a distal sheath (132) attached to the collar (Figure 1A, it is located on the intermediate shaft or collar and is therefore attached thereto) and having a second outer diameter greater than the first outer diameter (Figure 1A); wherein the distal sheath is designed to extend past a coronary ostium and into a coronary artery so that another medical device can pass therethrough toward the coronary artery (it is fully capable of performing the claimed function); and an expandable balloon (136) coupled to the distal sheath, and an inflation lumen in communication with the balloon and extending through the proximal 
Hedge et al. (henceforth Hedge) teaches (Figures 2-3) a guiding catheter (10) comprising an annular or ring-like expandable member (tubular valve 40; it’s considered sufficiently annular as it depicts a resilient member in the same manner as the instant disclosure) disposed along an inner surface of the catheter (it forms a portion of the wall and is considered to extend along both the inner and outer surfaces) and wherein the expandable member is configured to fully occlude flow through the distal end of the catheter (Figure 3) and to anchor a device (guidewire 18) extending through the distal end (Figure 9; Col. 4 lines 44-53 disclose the expandable member 40 being deflectable inwardly due to fluid pressure so as to restrain the guidewire from movement relative to the catheter; it can also be seen in Figure 3 that the valve seals the distal end of the catheter when engaged with the guidewire). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal sheath of Ressemann to comprise an internal annular expandable member such as that taught by Hedge to allow a user to secure an instrument within the lumen of the sheath during a procedure as taught by Hedge. It is noted that the device of Ressemann is intended to only reduce the amount of time that total occlusion of blood flow is necessary during a procedure and therefore the cited combination, which only temporarily occludes fluid flow, is within the operating scope of the device of Ressemann (see e.g., Paragraph [0009] of Ressemann). 
Regarding claim 5, Ressemann further discloses wherein the inflation lumen is defined through a wall of the distal sheath (it can be seen in Figure 1A that the inflation lumen through 110 extends into the sheath via inflation lumen 142 in a wall of the sheath).
Regarding claim 7, Ressemann further discloses wherein the distal sheath (132) comprises a skived distal tip (Figure 1A).
Regarding claim 8, Ressemann further discloses a distal guide tube (stiffening members 135 can be seen to extend for the length of the sheath and may be considered positioned therein; Figure 1A; alternatively, 139 in Figure 1C).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783